Case 5:19-cv-00579-MMH-PRL Document 105 Filed 04/09/21 Page 1 of 1 PageID 9488




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 MICHAEL LAPHAM,

        Plaintiff,

 v.                                                          Case No: 5:19-cv-579-MMH-PRL

 FLORIDA FISH AND WILDLIFE
 CONSERVATION COMMISSION and
 SOUTHWEST FLORIDA WATER
 MANAGEMENT DISTRICT,

        Defendants.


                                             ORDER

        On February 19, 2021, Plaintiff filed two motions for summary judgment. (Docs. 74,

 76). Defendants responded on March 19, 2021. (Docs. 88, 90). Pursuant to Local Rule

 3.01(d), Plaintiff was permitted to file a reply not exceeding seven pages on or before April 2,

 2021. Instead, the plaintiff filed motions for leave to file a nine-page reply. (Docs. 95, 96).

        Accordingly, Plaintiff’s motions (Docs. 95, 96) are GRANTED in part. Plaintiff shall

 file replies not exceeding seven pages on or before April 15, 2021.

        DONE and ORDERED in Ocala, Florida on April 9, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties
